Case 1:19-cv-03927-TWP-TAB Document 88 Filed 05/10/21 Page 1 of 4 PageID #: 837




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 ANTWANE WASHINGTON,                 )
                                     )
                        Plaintiff,   )
                                     )
                     v.              )                      Case No. 1:19-cv-03927-TWP-TAB
                                     )
 LIEUTENANT STORMS, MELODY CONSTANT, )
 OFFICER TURLEY, WEXFORD OF INDIANA, )
 LLC, and OFFICER HALL,              )
                                     )
                        Defendants.  )

                              ENTRY ON SELECTED MATTERS

        This matter is before the Court on Plaintiff Antwane Washington's (Mr. Washington")

 Motion for Sanctions, (Dkt. 51), and Motion to Compel, (Dkt. 84). This case surrounds Mr.

 Washington's allegations that while he was housed at New Castle Correctional Facility, the

 Defendants Melanie Constant and Wexford of Indiana LLC (the "Medical Defendants") failed to

 provide adequate healthcare for injuries that he sustained following an altercation with custody

 staff. For the reasons explained below the and Motions are denied and the Court issues directions

 for advancing the proceedings.

                           I. MOTION FOR RULE 11 SANCTIONS

        The Medical Defendants previously moved for summary judgment on the affirmative

 defense that Mr. Washington failed to exhaust administrative remedies before initiating this action.

 (Dkt. 28.) The Court found that both the facts and controlling law precluded the motion for

 summary judgment and reminded the Medical Defendants' attorneys of their obligations under

 Federal Rule of Civil Procedure 11(b). (Dkt. 44.) However, the Court did not sanction the Medical

 Defendants or their attorneys.
Case 1:19-cv-03927-TWP-TAB Document 88 Filed 05/10/21 Page 2 of 4 PageID #: 838




        Mr. Washington seeks monetary sanctions against the Medical Defendants arguing that

 they relied on false statements of fact and law which has unnecessarily delayed this action. (Dkt.

 51.) He asks the Court to sanction the Medical Defendants pursuant to Rule 11(c)(2). However,

 a party who moves for Rule 11 sanctions must first serve the motion on the opposing party and

 give the opposing party an opportunity to withdraw or correct the filing in question. Fed. R. Civ.

 Proc. 11(c)(2). Mr. Washington does not indicate that he served his sanctions motion on the

 Defendants while the summary judgment motion was pending. As a result, he forfeited his

 opportunity to pursue sanctions based on that motion. Accordingly, the Motion for Sanctions must

 be denied.

                                   II. MOTION TO COMPEL

        The Court entered its pretrial schedule on August 14, 2020. (Dkt. 46.) The Court directed

 the Defendants to serve initial disclosures, including "[a]ny photographic, audio, or video

 recordings related to the plaintiff’s allegations," by October 16, 2020. Id. at 1–2.

        Mr. Washington's Motion to Compel, (Dkt. 84), asserts that Defendants Lieutenant Storms

 and Officer Hall (the "Correctional Defendants") either failed to preserve or refused to produce

 video evidence relevant to his use-of-force claims. He supports his motion with other evidence

 referring to relevant video. (See Dkt. 85-1 at 15.)

        The Correctional Defendants' response states clearly that no video evidence currently

 exists. The Motion to Compel is denied because the evidence Mr. Washington seeks is not in the

 Correctional Defendants' possession, custody, or control. Fed. R. Civ. P. 34(a)(1).

        Nevertheless, the Correctional Defendants do not deny that relevant video once existed,

 and they do not address the question of whether they failed to preserve such evidence. This leaves

 unsettled the question of whether they should be sanctioned for failing to preserve evidence.




                                                  2
Case 1:19-cv-03927-TWP-TAB Document 88 Filed 05/10/21 Page 3 of 4 PageID #: 839




          The Correctional Defendants have not moved for summary judgment and the deadline to

 do so has expired. The claims against them will be resolved at trial or by settlement. After all

 summary judgment motions are decided, the Court will issue an order directing further proceedings

 to prepare for trial. If the Correctional Defendants failed to preserve video evidence, Mr.

 Washington may bring a separate motion for discovery sanctions after the Court has issued that

 order.

          III. MEDICAL DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

          Mr. Washington shall continue to have through Monday, June 7, 2021, to respond to the

 Medical Defendants' Motion for Summary Judgment at Dkt. 80.

                                       IV. CONCLUSION

          For the reasons stated above, Mr. Washington's Motion for Sanctions pursuant to Rule 11

 against the Medical Defendants, (Dkt. [51]), is DENIED. His Motion to Compel against the

 Correctional Defendants, (Dkt. [84]), is DENIED. However, as discussed in Section II above,

 Mr. Washington may file a motion for discovery sanctions against the Correctional Defendants at

 a later time. Mr. Washington shall continue to have through Monday, June 7, 2021, to respond

 to the Medical Defendants' Motion for Summary Judgment.

          SO ORDERED.

          Date:   5/10/2021




 DISTRIBUTION:

 Antwane Washington, #179879
 WESTVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 5501 South 1100 West
 Westville, Indiana 46391



                                                 3
Case 1:19-cv-03927-TWP-TAB Document 88 Filed 05/10/21 Page 4 of 4 PageID #: 840




 Adam Garth Forrest
 BBFCS ATTORNEYS
 aforrest@bbfcslaw.com

 Heather Terese Gilbert
 CASSIDAY SCHADE LLP
 hgilbert@cassiday.com

 Marley Genele Hancock
 CASSIDAY SCHADE LLP
 mhancock@cassiday.com

 Emily Kathleen VanTyle
 CASSIDAY SCHADE LLP
 evantyle@cassiday.com




                                       4
